Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 
Status of Claims
This action is in reply to the RCE, amendments and arguments filed on January 8, 2021
Claims 1, 4, and 5 have been amended. Claims 1-6 are currently pending and have been examined.

Response to Arguments
112(f): The Applicant has not addressed or provided amendments (in the response filed January 8, 2021) that are sufficient to withdraw the 112(f) based claim interpretation. The 112(f) based claim interpretation of claims 1-3 is maintained. The 
101: The Applicant’s amendments and arguments (filed January 8, 2021) with respect to the 101 rejection (mailed August 20, 2019) have been fully considered but are not persuasive.
The Applicant (pp. 8-9) seems to be addressing the 101 rejection because of claims directed to an abstract idea without significantly more with a response directed to signal per se based 101 rejection. The final office action (mailed August 20, 2019) does not include a signal per se based 101 rejection. The signal per se based 101 rejection response does not address claims that include ineligible subject matter directed to an abstract idea without significantly more. As such, the 101 rejection is maintained.
Due to the RCE filing and the substantive amendments, new grounds of rejection have been applied to address the amended claims and the updated 101 rejection is presented below that addresses claims 1-6.
103: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered and are not persuasive.
The Applicant states (pp. 9) that US 20090265211 A1 (May) does not teach the comparison step between old and new payment methods with the three comparison criteria. May teaches the comparison step between old and new payment methods in ¶ [0026] that teaches reviewing of blacklists for rejecting old payment methods compared to accepting a payment method not in the blacklists as described in ¶ [0035]. 
The Applicant further states (pp. 10) that NPL: VISA, Credit Cards with Chips, https://web.archive.org/web/20160223063321/https://www.visa.com/chip/personal/security/chip-technology/chip-cards/index.jsp, February 23, 2016 (VISA) does not teach the comparison step and three criteria. The Examiner disagrees, VISA clearly teaches the three criteria in page 1 that describes new payment method approval through EMV chip integrated credit card, in page 2 that describes magnetic swiping based old credit card payment method when the merchant does not support EMV chip credit card or rejects the transaction using the EMV chip, and in page 2 that describes rejecting swipe based transaction (old method) when the terminal supports EMV chip based payment transaction. VISA also teaches the comparison step (in page 2) when magnetic stripe based payment method is evaluated against supported payment method(s), is rejected, and supported EMV chip based payment method is enforced through the terminal prompt. As such, the 103 rejection is maintained.
As such due to the RCE filing and the substantive amendments, new grounds of rejection have been applied to address the amended claims and the updated 103 rejection is presented below that addresses claims 1-6.

Drawings
The drawings are objected to because FIG.s 1-4 include a background graphic that includes gray shading. The background graphic on the left edge of FIG.s 1-4 should be removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection of the Claims
Claims 1, 2, and 4-6 are objected to for having the following informalities: the limitation “monitor/detect module” should be “monitor and detect module”. Appropriate correction is required.
Claims 5-6 are objected to for having the following informalities: the limitation “a fraud prevention system” should be “the fraud prevention system”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a transaction processing module receiving transaction messages from the payment network and sending messages to the payment network from the issuing bank” in claim 1.
Generic Placeholder: “module”
Functional Language: “receiving…and sending…”
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the module is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
“a transaction processing module…providing transaction processing to approve or reject transactions” in claim 1.
Generic Placeholder: “module”
Functional Language: “providing transaction processing…”
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the module is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
“a monitor/detect module coupled between the transaction module and a database module storing payment method data for comparing established payment precedent of parties to a transaction to detect fraud” in claim 1.
Generic Placeholder: “module”
Functional Language: “for comparing established…”
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the module is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
“a monitor/detect module coupled between the transaction module and a database module storing payment method data for…sending feedback to the transaction processing module” in claim 1.
Generic Placeholder: “module”
Functional Language: “for…sending feedback…”
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the module is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
“an alert module coupled to the database module and the monitor/detect module and couplable to a web browsing capable device for sending an alert message thereto” in claim 2. 
Generic Placeholder: “module”
Functional Language: “for sending an alert…”
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the module is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
“a configure module coupled to the database module accessible by a cardholder to enable the alert module to send the alert message when the feedback is a transaction rejection” in claim 2.
Generic Placeholder: “module”
Functional Language: “to enable the alert…”
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the module is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1–3 are directed to a machine and claims 4-6 are directed to a process. Thus, claims 1-6 are all within one of the four statutory categories of eligible subject matter.
Prong One of Step 2A: Claim 1 recites “receiving transaction messages and sending messages from the issuing bank and providing transaction processing to approve or reject transactions; comparing payment methods accepted by a merchant to a transaction to detect when an old payment method is used but a new payment method is possible and sending feedback to the transaction processing module, the feedback including an approval or a rejection, an approval when the payment method used in the payment transaction is a new payment method, an approval when the payment method used in the payment transaction is an old payment method and the merchant does not accept a new payment method supported by the payment card, and a rejection if the payment method is an old payment message and the merchant accepts a new payment method supported by the payment card.” These recited limitations fall within certain methods of organizing human activity grouping of abstract ideas as they relate to commercial or legal interactions.
Claim 4 recites “making a payment transaction with [the payment card] using the payment device and a payment method, the payment method being one of an old payment method and a new payment method; sending an authorization request message, the authorization request message including information on the payment method; forwarding the authorization request message to issuing bank; comparing the payment method used in the payment transaction to the payment methods accepted by the merchant; sending an authorization response, the authorization response being one of an approval and a rejection, an approval when the payment method used in the payment transaction is a new payment method, an approval when the payment method used in the payment transaction is an old payment method and the merchant does not accept a new payment method supported by the payment card, and a rejection if the payment method is an old payment message and the merchant accepts a new payment method supported by the payment card.” These recited limitations fall within certain methods of organizing human activity grouping of abstract ideas as they relate to commercial or legal interactions.
Prong Two of Step 2A: This judicial exception is not integrated into a practical application because in particular, the claims recite a payment device, a payment network, a fraud prevention system, a transaction processing module, a monitor/detect module, a database module, and a non-transitory computer-readable storage medium and “providing a payment device coupled through a merchant to a payment network.” The payment device, payment network, fraud prevention system, transaction processing module, monitor/detect module, database module, and non-transitory computer-readable storage medium and “providing a payment device coupled through a merchant to a payment network” are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of transmitting, storing and receiving information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Additionally, “the payment card,” “providing a fraud prevention system coupling an issuing bank to the payment network, the fraud prevention system including a database module storing payment methods accepted by the merchant, and a non-transitory computer-readable storage medium carrying instructions effectuated by a monitor/detector module,” “providing a payment card capable of both old payment methods and new payment methods” additional elements are considered to add insignificant extra-solution activity to the judicial exception when considered for patent eligibility under Prong Two of Step 2A.
The combination of these additional elements are no more than mere instructions to apply the exception using generic device(s), amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, and merely add insignificant extra-solution activity to the judicial exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve to the functioning of a computer, or any other technology or technical field (see MPEP 2106.05(a)); or apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)).
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of the payment device, payment network, fraud prevention system, transaction processing module, monitor/detect module, database module, and non-transitory computer-readable storage medium and “providing a payment device coupled through a merchant to a payment network” amount to no more than mere instructions to apply the exception using a generic computer component. For the same reason, these elements are not sufficient to provide an inventive concept. “[T]he payment card,” “providing a fraud prevention system coupling an issuing bank to the payment network, the fraud prevention system including a database module storing payment methods accepted by the merchant, and a non-transitory computer-readable storage medium carrying instructions effectuated by a monitor/detector module,” “providing a payment card capable of both old payment methods and new payment methods“ additional elements are considered to add insignificant extra-solution activity to the judicial exception. Reconsidering here in step 2B, the additional elements are also determined to be no more than mere instructions to apply the exception using generic device(s), amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, and merely add insignificant extra-solution activity to the judicial exception. Furthermore, the claims include no indication that they involved an ordered combination of steps that are enough to indicate that the claims include material that amounts to be significantly more than the abstract idea. For these reasons, there is no inventive concept in the claims, and thus the claims are not patent eligible.
As per dependent claims 2-3 and 5-6, the dependent claims recite the additional elements of “(providing) an alert module coupled to the database module and the monitor/detect module and couplable to a web browsing capable device,” “(providing) a configure module coupled to the database module,” “a card reader, a mobile device and a PC,” “providing a transaction processing module,” and “providing the monitor/detect module coupled between the transaction processing module and the database module.” The additional elements are considered to add insignificant extra‐solution activity to the judicial exception when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Moreover, in step 2B, as noted above, the additional elements are also determined to add insignificant extra‐solution activity to the judicial exception. In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090265211 A1 (May) in view of NPL: VISA, Credit Cards with Chips, https://web.archive.org/web/20160223063321/https://www.visa.com/chip/personal/security/chip-technology/chip-cards/index.jsp, February 23, 2016 (VISA).
As per claim 1, May teaches,
A payment device coupled through a merchant to a payment network (FIG. 2, items 200, 202, 230, 260, ¶ [0022]-[0023] teach payment facilitator computer in communication with financial institution computer and seller computer),
a fraud prevention system coupling an issuing bank to the payment network (FIG. 2, item 200, 202, and 230, ¶ [0022] “Payment facilitator computer 200 includes payment processing software 202. In one embodiment, fraud detection software 204 is implemented as a component of payment processing software 202”, ¶ [0023] “payment processing software 202 accesses the local file system and local system resources via the operating system, and accesses fraud investigator computer 220 and financial institution computer 230 via the communications software” teaches fraud detection software coupling the financial institution to the payment network),
A transaction processing module receiving transaction messages from the payment network and sending messages to the payment network from the issuing bank and providing transaction processing to approve or reject transactions (¶ [0025] “Financial institution computer 230 may be a clearinghouse for credit card and/or debit card transactions or serve only one financial institution” teaches financial institution computer acts as the transaction processing module that is tied to a financial institution, ¶ [0025] “authorization software 206 of payment processing software 202 may seek authorization of a payment transaction by communicating over a direct connection to financial institution computer 230” teaches financial institution computer 230 receives messages from the payment network, ¶ [0025] “the payment facilitator computer or payment facilitator system may communicate with multiple financial institution computers” teaches messages are sent from the financial institution to the payment network, FIG. 4, items 406 and 408 teaches the financial institution in item 406 uses the financial institution computer 230 which is synonymous with the transaction processing module).
a monitor/detect module coupled between the transaction processing module and a database module storing payment method data (FIG. 1, items 10, 12, 14, ¶ [0014] “The method and system for detecting fraud in a networked system that facilitates a payment transaction between two parties is referred to, for ease of reference, as fraud detection software and the fraud detection system. Processor 12 executes the fraud detection software utilizing memory 14” teaches payment facilitator computer managing payment transactions and fraud detection with processor 12 using memory 14 (as an example data store)), a non-transitory computer readable storage medium carrying instructions effectuated by the monitor/detector module (¶ [0014] “Information, including the fraud detection software, is read from and written to disk drive 16 which is coupled to the payment facilitator computer via disk controller 18” teaches disk drive 16 as non-transitory computer readable storage medium) for comparing payment methods accepted by a merchant to a transaction to detect when an old payment method is used but a new payment method is possible (¶ [0026] “fraud detection software 204 accesses information about the transaction history of buyers and sellers, reviews blacklists and stores and obtains other pertinent data by communicating with database software 210 and accessing one or more databases stored on payment facilitator computer 200… checking blacklists of various information included with the transaction data” teaches reviewing of blacklists for rejecting old payment methods compared to accepting a payment method not in the blacklists as described in ¶ [0035] “the lists or blacklists may be obtained on demand or regularly from a third party such as a bank, credit card issuer, other financial institution or specialized service providers. Such lists include known stolen credit cards…” ) and sending feedback to the transaction processing module (¶ [0036] “The fraud detection software then checks whether the transaction is blacklisted, as shown in block 404. If the transaction is not blacklisted, the fraud detection software seeks approval from the financial institution implicated by the financial account specified by the buyer” teaches the fraud detection software checks for fraud and then sends information to the financial institution through financial institution computer 230) the feedback including an approval or a rejection (¶ [0036] “the fraud detection software determines whether the code returned should be classified as an approval or rejection” teaches approval or rejection of the transaction).
May does not explicitly teach,
an approval when the payment method used in the payment transaction is a new payment method, an approval when the payment method used in the payment transaction is an old payment method and the merchant does not accept a new payment method supported by the payment card, and a rejection if the payment method is an old payment message and the merchant accepts a new payment method supported by the payment card .
However, VISA teaches,
an approval when the payment method used in the payment transaction is a new payment method (page 1, “Step 1 Insert the chip end of your card into the terminal (instead of swiping). Step 2 Keep your card in the terminal to complete your purchase. Step 3 Don't forget to take your card with you when you leave” teaches new payment method approval through EMV chip integrated credit card), an approval when the payment method used in the payment transaction is an old payment method and the merchant does not accept a new payment method supported by the payment card (page 2, “You can still swipe your chip-enabled card using the magnetic stripe on the back of the card at merchants who haven’t yet updated their terminals” teaches magnetic swiping based old credit card payment method when the merchant does not support EMV chip credit card or rejects the transaction using the EMV chip), and a rejection if the payment method is an old payment message and the merchant accepts a new payment method supported by the payment card (page 2, “When you swipe your chip-enabled card at a chip activated terminal, the terminal will prompt you to insert the card into the chip slot instead” teaches rejecting swipe based transaction when the terminal supports EMV chip based payment transaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage payment transaction based on EMV chip and magnetic swiping methods of VISA in the payment transaction fraud detection system of May since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction security and because EMV chip based card transactions improve payment method security by removing the account number from the payment transaction process as such preventing exposure of the account number to malicious parties attacking the payment terminal or network while still providing ability to complete the transaction with old magnetic swiping method when the EMV chip method is not supported.

As per claim 3, combination of May and VISA teach all the limitations of claim 1. May also teaches,
wherein the payment device is one of a card reader, a mobile device, and a PC (FIG. 1, item 36, ¶ [0019] “Buyer computer 36 may be any personal computing device such as that described with regard to seller computer 35” teaches buyer computer as a personal computing device).

As per claim 4, May teaches,
providing a payment device coupled through a merchant to a payment network (FIG. 2, items 200, 202, 230, and 260, ¶ [0022]-[0023] teach payment facilitator computer in communication with financial institution computer and seller computer),
providing a fraud prevention system coupling an issuing bank to the payment network (FIG. 2, item 200, 202, and 230, ¶ [0022], [0023] teaches fraud detection software coupling the financial institution to the payment network), the fraud prevention system including a database module storing payment methods accepted by the merchant (¶ [0026] “fraud detection software 204 accesses information about the transaction history of buyers and sellers, reviews blacklists and stores and obtains other pertinent data by communicating with database software 210 and accessing one or more databases stored on payment facilitator computer 200” teaches database access to evaluated blacklisted payment methods as described in ¶ [0035]), and a non-transitory computer-readable storage medium carrying instructions effectuated by a monitor/detector module (¶ [0014] teaches disk drive 16 as non-transitory computer readable storage medium),
sending an authorization request message from the payment device to the payment network (FIG. 3, item 308, “the buyer then communicates with the payment facilitator web site, and the buyer provides payment information to the payment facilitator system, as shown in block 308” teaches sending payment method to the payment facilitator), the authorization request message including information on the payment method (¶ [0031] “The financial account information must include one of a credit card account number, a debit card account number, a bank account number, etc. and may include related information such as an expiration date, an issuing institution name and address, etc.” teaches credit/debit account number as the payment method information),
forwarding the authorization request message from the payment network to the fraud prevention system of the issuing bank (¶ [0024] “Upon determining that a payment transaction may involve fraud, in one embodiment, fraud detection software 204 sends an email message via email software 208 and communications software to a human fraud investigator at fraud investigator computer 224” teaches sending detected fraud attempt to fraud investigator computer associated with the payment facilitator of the financial institution, ¶ [0033] “The fraud investigator may cancel or allow the sale based on the results of the investigation” teaches the investigator approving or cancelling the payment authorization request),
sending an authorization response to the payment network (¶ [0025] “Upon receiving a request for authorization of a payment transaction via operating system and communications software 234, authorization software 232 processes the request and returns a response” teaches sending a response to the authorization request), the authorization response being one of an approval and a rejection ((¶ [0036] “the fraud detection software determines whether the code returned should be classified as an approval or rejection” teaches approval or rejection of the transaction).
May does not explicitly teach,
providing a payment card capable of both old payment methods and new  payment methods ,
making a payment transaction with the payment card using the payment device and a payment method, the payment method being one of an old payment method and a new payment method ,
comparing the payment method used in the payment transaction to the payment  methods accepted by the merchant by the monitor/detector module ,
an approval when the payment method used in the payment transaction is a new payment method, an approval when the payment method used in the payment transaction is an old payment method and the merchant does not accept a new payment method supported by the payment card, and a rejection if the payment method is an old payment message and the merchant accepts a new payment method supported by the payment card .
However, VISA teaches,
providing a payment card capable of both old payment methods and new  payment methods (page 1, “Insert the chip end of your card into the terminal (instead of swiping)” teaches card with EMV chip based payment method, page 2, “You can still swipe your chip-enabled card using the magnetic stripe on the back of the card at merchants who haven’t yet updated their terminals” teaches the same EMV chip based card with a magnetic stripe based payment method),
making a payment transaction with the payment card using the payment device and a payment method, the payment method being one of an old payment method and a new payment method (page 2, “You can still swipe your chip-enabled card using the magnetic stripe on the back of the card at merchants who haven’t yet updated their terminals. When you swipe your chip-enabled card at a chip activated terminal, the terminal will prompt you to insert the card into the chip slot instead” teaches making a payment using the magnetic stripe for terminals that don’t support EMV chip based payments and using the EMV chip to make payments for terminals that support it),
comparing the payment method used in the payment transaction to the payment  methods accepted by the merchant by the monitor/detector module (page 2, “When you swipe your chip-enabled card at a chip activated terminal, the terminal will prompt you to insert the card into the chip slot instead” teaches the comparison step when magnetic stripe based payment method is evaluated against supported payment method(s), is rejected, and supported EMV chip based payment method is enforced through the terminal prompt),
an approval when the payment method used in the payment transaction is a new payment method (page 1, “Step 1 Insert the chip end of your card into the terminal (instead of swiping). Step 2 Keep your card in the terminal to complete your purchase. Step 3 Don't forget to take your card with you when you leave” teaches new payment method approval through EMV chip integrated credit card), an approval when the payment method used in the payment transaction is an old payment method and the merchant does not accept a new payment method supported by the payment card (page 2, “You can still swipe your chip-enabled card using the magnetic stripe on the back of the card at merchants who haven’t yet updated their terminals” teaches magnetic swiping based old credit card payment method when the merchant does not support EMV chip credit card or rejects the transaction using the EMV chip), and a rejection if the payment method is an old payment message and the merchant accepts a new payment method supported by the payment card (page 2, “When you swipe your chip-enabled card at a chip activated terminal, the terminal will prompt you to insert the card into the chip slot instead” teaches rejecting swipe based transaction when the terminal supports EMV chip based payment transaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage payment transaction based on EMV chip and magnetic swiping methods of VISA in the payment transaction fraud detection system of May since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction security and because EMV chip based card transactions improve payment method security by removing the account number from the payment transaction process as such preventing exposure of the account number to malicious parties attacking the payment terminal or network while still providing ability to complete the transaction with old magnetic swiping method when the EMV chip method is not supported.

As per claim 5, combination of May and VISA teach all the limitations of claim 6. May also teaches,
providing a transaction processing module receiving transaction messages from the payment network and sending messages to the payment network from the issuing bank and providing transaction processing to approve or reject transactions (¶ [0025] “authorization software 206 of payment processing software 202 may seek authorization of a payment transaction by communicating over a direct connection to financial institution computer 230. Financial institution computer 230 may be a clearinghouse for credit card and/or debit card transactions or serve only one financial institution… the payment facilitator computer or payment facilitator system may communicate with multiple financial institution computers” teaches transaction related communication(s) with financial institution to authorize or reject transaction),
providing the monitor/detect module coupled between the transaction processing module and the database module storing payment method data (FIG. 1, items 10, 12, 14, ¶ [0014] teaches payment facilitator computer managing payment transactions and fraud detection with processor 12 using memory 14 (as an example data store)) for comparing payment methods accepted by a merchant to a transaction to detect when an old payment method is used but a new payment method is possible ([0026] teaches reviewing of blacklists as rejecting old payment methods compared to accepting a payment method not in the blacklists as disclosed in ¶ [0035]) and sending feedback to the transaction processing module (¶ [0036] teaches the fraud detection software checks for fraud and then sends information to the financial institution through financial institution computer 230).

Claim 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of VISA in further view of US 20150119070 A1 (Harris).
As per claim 2, combination of May and VISA teach all the limitations of claim 1. May also teaches,
wherein the fraud prevention system further comprises (FIG. 2, items 200 and 202, ¶ [0022]),
an alert module coupled to the database module and the monitor/detect module and couplable to a web browsing capable device for sending an alert message thereto (FIG. 3, items 312 and 318, ¶ [0031]-[0033] teaches fraud detection and alerting parties to the transaction of a hold/rejection through email alerts which are displayable on “web browsers 252 and 262 on buyer computer 250 and seller computer 260” disclosed in ¶ [0027] per Official Notice),
to send the alert message when the feedback is a transaction rejection (¶ [0033] “If the transaction appears to be fraudulent, as shown in block 312, the payment facilitator system sends appropriate email messages to the buyer and/or the seller, putting the sale on hold, as shown in block 318… The fraud investigator then takes whatever action the fraud investigator deems appropriate, such as communicating with the buyer and/or the seller by email or telephone, … The fraud investigator may cancel or allow the sale based on the results of the investigation” teaches communication with the parties to the transaction associated with a cancellation of the transaction).
May does not explicitly teach, however, Harris teaches,
a configure module coupled to the database module accessible by a cardholder to enable the alert module (¶ [0135] teaches configuration associated with alert messages, FIG. 1A, item 126, ¶ [0050], [0053] teach database utilization in relation to configuration of an alert).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage alert configuration of Harris in the payment transaction fraud detection system of May since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of user alert awareness and because managing alert configuration improves awareness of parties to a fraudulent transaction(s) by allowing customization of fraud alerts to rules and conditions associated with the alert configuration as such enabling the parties to discern the significance of the alert.

As per claim 6, combination of May and VISA teach all the limitations of claim 5. May also teaches,
wherein the step of providing a fraud prevention system further includes (FIG. 2, items 200 and 202, ¶ [0022]),
providing an alert module coupled to the database module and the monitor/detect module and couplable to a web browsing capable device (FIG. 3, items 312 and 318, ¶ [0031]-[0033] teaches fraud detection and alerting parties to the transaction of a hold/rejection through email alerts which are displayable on “web browsers 252 and 262 on buyer computer 250 and seller computer 260” disclosed in ¶ [0027] per Official Notice),
to send the alert message when the feedback is a transaction rejection (¶ [0033] teaches communication with the parties to the transaction associated with a cancellation of the transaction).
May does not explicitly teach, however, Harris teaches,
providing a configure module coupled to the database module accessible by a cardholder to enable the alert module ((¶ [0135] teaches configuration associated with alert messages, FIG. 1A, item 126, ¶ [0050], [0053] teach database utilization in relation to configuration of an alert).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage alert configuration of Harris in the payment transaction fraud detection system of May since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of user alert awareness and because managing alert configuration improves awareness of parties to a fraudulent transaction(s) by allowing customization of fraud alerts to rules and conditions associated with the alert configuration as such enabling the parties to discern the significance of the alert.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3692